Citation Nr: 1820209	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-32 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial disability rating greater than 30 percent for an acquired psychiatric disorder, variously characterized as major depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent for cervical spine strain.

3.  Entitlement to an initial disability rating greater than 10 percent for lumbar spine strain.

4.  Entitlement to an initial compensable disability rating for right shoulder myofascial pain syndrome.

5.  Entitlement to an initial compensable disability rating for acne.

6.  Entitlement to service connection for left hip bursitis.

7.  Entitlement to service connection for right hip bursitis.

8.  Entitlement to service connection for left knee retropatellar pain syndrome.

9.  Entitlement to service connection for a skin disorder, claimed as perioral dermatitis.

10.  Entitlement to service connection for ovarian cysts.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for vertigo.

13.  Entitlement to service connection for rhabdomyolysis.

14.  Entitlement to service connection for polyuria and dysuria.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from November 2008 to November 2012.

This matter comes before the Board of Veterans Appeals (Board) from an October 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in February 2018.  A transcript of this proceeding has been associated with the claims file.  

While the Veteran has expressly filed a claim for service connection for perioral dermatitis, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for a skin disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to all of the remanded issues, the Board notes that these issues were last adjudicated by the AOJ in a September 2014 statement of the case.  However, several VA medical records pertinent to these issues, including August 2016 VA examinations pertaining to the Veteran's psychiatric and lumbar spine disabilities, have been associated with the claims file since September 2014.  Such records should be considered by the AOJ on remand.  See Disabled American Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003) (the Board may not consider additional evidence without having to remand the case to the AOJ for initial consideration and without having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

With regard to the cervical spine, right shoulder, and acne issues, the Veteran was last afforded VA examinations in September 2012.  During the February 2018 Board hearing, the Veteran testified that these disabilities had increased in severity since the September 2012 VA examinations.  Given the allegation of an increase in severity of the service-connected disabilities, the Veteran should be afforded new VA examinations.

With regard to the cervical spine, lumbar spine, and right shoulder issues, the Board observes that a new precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Unfortunately, neither the most recent VA cervical spine/right shoulder examinations conducted in September 2012 report nor the most recent VA lumbar spine examination conducted in August 2016 comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies with regard to Correia.

With regard to the right knee issue, the Veteran's service treatment records show complaints of right knee pain as early as December 2008 with an impression of tendonitis patellar.  She was most recently afforded a VA knees examination in September 2012.  At that time, the Veteran underwent X-ray of the right knee which was negative for any abnormality and the examiner found that there was no evidence of a right knee disability.  Subsequent VA treatment records dated as early as August 2013 note a history of degenerative joint disease of the knees.  On remand, a new VA examination is warranted to determine whether the Veteran currently has a right knee disorder and, if so, whether it is related to her military service.  

With regard to the skin issue, the Veteran's service treatment records show treatment for various skin disabilities including a skin abscess in May 2011, dyshidrosis in September 2010, and dermatitis in October 2010, June 2012 (perioral dermatitis), and July 2012.  She underwent a VA skin examination in September 2012 and was diagnosed with contact dermatitis but no nexus opinion was provided as to the etiology of the Veteran's skin disorder.  Subsequent VA treatment records show a history of dermatitis.  On remand, a new VA examination is warranted to determine whether the Veteran currently has a skin disorder and, if so, whether it is related to her military service.

With regard to the ovarian cyst issue, the Veteran's service treatment records show treatment for recurrent ovarian cysts from approximately June 2009 to June 2012.  She underwent a VA gynecological examination and was diagnosed with ovarian cysts (2012) but no nexus opinion was provided as to the etiology of the Veteran's ovarian cysts.  During the February 2018 Board hearing, the Veteran testified that she experienced ovarian cysts every month during her menstrual cycle.  The Veteran's representative noted that women develop ovarian cysts, on average, once to twice per year and that the fact that the Veteran was developing ovarian cysts monthly was an indication that this was a chronic disability.  The Veteran's representative also noted that the Veteran was unsure whether she had developed adhesions due to her recurrent ovarian cysts.  On remand, a new VA examination is warranted to determine whether the Veteran currently has a disability manifested by recurrent ovarian cysts and, if so, whether it is related to her military service.

With regard to the hearing loss issue, the Veteran contends that she was exposed to acoustic trauma during her military service and that she has developed bilateral hearing loss due to this in-service trauma.  In connection with her claim, she was scheduled for a VA examination in September 2012 but failed to report to the examination.  On remand, the Veteran should be given another opportunity to report to a VA audiological examination to determine whether she experiences bilateral hearing loss and, if so, whether it is related to her military service.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in August 2016.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from August 2016 to the present. 

2. Arrange for the Veteran to undergo VA examinations for evaluation of her cervical spine disability, lumbar spine disability, right shoulder disability, and acne.

With regard to the cervical spine, lumbar spine, and right shoulder, the examiner should test the range of motion (using a goniometer) in active motion, passive motion, weight-bearing, and non weight-bearing, for the cervical spine, lumbar spine, and both shoulders in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her claimed right knee disorder.  The claims file should be made available to the examiner for review. 

The examiner should identify all right knee disorders found to be present. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the December 2008 service treatment record showing complaints of right knee pain with an impression of tendonitis patellar as well as the August 2013 VA treatment record noting a diagnosis of degenerative joint disease of the knees.  A rationale should be given for all opinions and conclusions expressed.

4. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her claimed skin disorder.  The claims file should be made available to the examiner for review. 

The examiner should identify all skin disorders found to be present. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the service treatment records showing treatment for various skin disabilities including a skin abscess in May 2011, dyshidrosis in September 2010, and dermatitis in October 2010, June 2012 (perioral dermatitis), and July 2012 as well as the September 2012 VA examination diagnosis of contact dermatitis.  A rationale should be given for all opinions and conclusions expressed.

5. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her claimed ovarian cysts.  The claims file should be made available to the examiner for review.

The examiner should identify all gynecological disorders found to be present, to include the claimed ovarian cysts and possible adhesions. With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the service treatment records showing treatment for recurrent ovarian cysts from June 2009 to June 2012 as well as the September 2012 VA gynecological examination showing a diagnosis of ovarian cysts.  A rationale should be given for all opinions and conclusions expressed.

6. Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of her claimed bilateral hearing loss.  The claims file should be made available to the examiner for review. 

The examiner should indicate whether the Veteran has hearing loss in either ear and, if so, offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should specifically address the service treatment records which are negative for hearing loss as well as the Veteran's allegations of in-service noise exposure.  A rationale should be given for all opinions and conclusions expressed.

7. After conducting any additional development deemed necessary the Veteran's claims should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




